 

 

 

Case 4:18-cv-00025 Document 131 Filed on 12/23/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED

December 23, 2020

Gnited States Court of Appeals
. , . United sted x Bradley, Clerk of Court
for the SHitth Circuit sin rea

FILED
December 1, 2020
No. 20-20229 Lyle W. Cayce
Summary Calendar Clerk

TAAJWAR ALI,
Plaintiff—Appellee,
VETSUS
RODNEY SNEED,

Defendant— Appellant.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:18-CV-25

 

Before HAYNES, WILLETT, and Ho, Circuit Judges.
JUDGMENT
This cause was considered on the record on appeal and the briefs on

file.

IT IS ORDERED and ADJUDGED that the case is
“REMANDED to the District Court for further proceedings in accordance
with the opinion of this Court.

 

Certified as a true copy and issued
as the mandate on Dec 23, 2020

Attest: ‘ff
” Tue W. Contes
urt of Appe

Clerk, U.S. . Fifth Circuit
 

Case 4:18-cv-00025 Document 131 Filed on 12/23/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE . TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

December 23, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20229 Ali v. Sneed
USDC No. 4:18-CV-25

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate and a
copy of the court's opinion.

Sincerely,

LYLE W. CAYCE, Clerk

i

By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

 

cc: Ms. Suzanne Rene' Bradley
Ms. U. A. Lewis
